


117 S356 IS: Transportation Opportunities for Professional Service Act or the TOPS Act
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 356
IN THE SENATE OF THE UNITED STATES

February 22, 2021
Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To develop and improve the transportation workforce, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Transportation Opportunities for Professional Service Act or the TOPS Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Task force on developing a 21st century surface transportation workforce.
Sec. 3. Definitions for transportation training and education programs.
Sec. 4. Transportation education and training program.
Sec. 5. Surface transportation workforce grants.
Sec. 6. Research and development strategic plan.
Sec. 7. Transportation workforce scanning tour and national summit.
Sec. 8. Report on barriers to work in emerging transportation technologies.
Sec. 9. Centers of Excellence in transportation workforce training.
Sec. 10. Transportation workforce outreach program.
Sec. 11. Emerging technologies in the transportation workforce.
2.Task force on developing a 21st century surface transportation workforce
(a)DefinitionsIn this section: (1)Apprenticeship-readiness programThe term apprenticeship-readiness program means a program or set of strategies that—
(A)is designed to prepare individuals to enter and succeed in a registered apprenticeship; (B)is carried out by a local educational agency (as defined in section 101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a State educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122), a State workforce development board, or a labor organization that has a documented partnership with not less than 1 sponsor of a registered apprenticeship;
(C)includes a training program— (i)that has a curriculum that is in accordance with industry standards and reviewed and approved annually by sponsors of the registered apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter 1 or more registered apprenticeships; and
(ii)that provides hands-on training and theoretical education to individuals that— (I)accurately simulate the industry and occupational conditions of the registered apprenticeship program described in subparagraph (B); and
(II)is carried out in a manner that— (aa)includes proper observation of supervision and safety protocols; and
(bb)does not displace a paid employee; and (D)is encompassed in a formal agreement between a sponsor of a registered apprenticeship and an individual that—
(i)will enable an individual who successfully completes the apprenticeship-readiness program to enter directly into the registered apprenticeship, if a place in the program is available; and  (ii)includes agreements with respect to earning credit recognized by an institution of higher education for skills and competencies acquired during the program.
(2)DepartmentThe term Department means the Department of Transportation. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
(4)Intelligent transportation technologyThe term intelligent transportation technology means an operational system of various technologies that, when combined and managed, improve the operating capabilities of the overall transportation system.  (5)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).
(6)SecretaryThe term Secretary means the Secretary of Transportation. (7)State workforce development boardThe term State workforce development board means a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111). 
(8)Task ForceThe term Task Force means the task force established under subsection (b). (9)Underrepresented individualThe term underrepresented individual means—
(A)an individual who belongs to a special population (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)); (B)an individual with a barrier to employment (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)); or
(C)an individual otherwise determined by the Secretary to be underrepresented in the transportation workforce. (10)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
(b)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a task force on developing a 21st century surface transportation workforce. (c)Duties of Task ForceNot later than 1 year after the establishment of the Task Force under subsection (b), the Task Force shall develop and submit to the Secretary recommendations and strategies for the Department, including—
(1)an evaluation of the current and future state of the surface transportation workforce, including projected job needs in the surface transportation sector; (2)an identification of factors influencing individuals pursuing careers in surface transportation, including barriers to attracting individuals into the surface transportation workforce;
(3)how to address barriers to retaining individuals in surface transportation careers; (4)an identification of, and how to address, potential impacts of emerging technologies, including intelligent transportation technologies, on the surface transportation workforce;
(5)how to increase access for vulnerable or underrepresented individuals, especially women and minorities, to in-demand surface transportation careers; (6)how to facilitate and encourage elementary, secondary, and post-secondary students in the United States to pursue careers in the surface transportation sector; and
(7)an identification of ways to develop pathways for students and individuals to secure a position in an apprenticeship-readiness program, a registered apprenticeship, and other work-based learning opportunities in the surface transportation sector of the United States. (d)ConsiderationIn developing recommendations and strategies pursuant to subsection (c), the Task Force shall—
(1)identify factors, including potential stigmas or misperceptions, that influence whether young individuals pursue careers in surface transportation, especially traditionally underrepresented individuals, including women and minorities; (2)consider how to address the potential stigmas or misperceptions described in paragraph (1) that are affecting the workforce pool of underrepresented individuals in the surface transportation sector;
(3)consider how the Department, businesses, industry, labor, educators, and other stakeholders can coordinate efforts to support qualified individuals in pursuing careers in the surface transportation sector; (4)identify methods of enhancing surface transportation apprenticeship-readiness programs and registered apprenticeships, job skills training, mentorships, education, and outreach programs that are exclusive to young individuals in the United States;
(5)identify methods to expand the expertise of the surface transportation workforce in skills in various types of intelligent transportation technologies, components, infrastructure, and equipment; (6)identify potential sources of funding, including grants and scholarships, that may be used to support young and other qualified individuals in pursuing careers in the surface transportation sector; and
(7)ensure geographically diverse perspectives and solutions. (e)ConsultationIn developing recommendations and strategies pursuant to subsection (c), the Task Force shall consult with—
(1)local educational agencies and institutions of higher education, including community colleges and vocational schools; (2)State workforce development boards;
(3)local registered apprenticeships; and (4)surface transportation sector-related employers and planners.
(f)Membership
(1)In generalThe Task Force shall be composed of members, as appointed by the Secretary under paragraph (2), who come from diverse backgrounds and geographical regions and have the required expertise that will allow the members to contribute balanced viewpoints that will enable the Task Force to develop the recommendations and strategies required under subsection (c). (2)AppointmentThe Task Force shall be composed of members appointed by the Secretary, including representatives of—
(A)industries in the surface transportation sector; (B)labor organizations in the surface transportation sector;
(C)institutions of higher education; and (D)other experts and stakeholders in the surface transportation sector that the Secretary determines appropriate, including the consideration of geographical diversity and regional perspectives.
(3)TermsEach member shall be appointed for the life of the Task Force. (4)CompensationEach member shall serve on the Task Force without compensation.
(g)ReportNot later than 60 days after the submission of the recommendations and strategies to the Secretary required under subsection (c), and annually thereafter until September 30, 2024, the Secretary shall submit to the Committees on Environment and Public Works, Commerce, Science, and Transportation, Banking, Housing, and Urban Affairs, and Appropriations of the Senate and the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives a report that includes the recommendations and strategies. (h)TerminationThe Task Force shall terminate on the date on which the Secretary submits the last report required under subsection (g).
3.Definitions for transportation training and education programs
(a)Training and education programs definitionsSection 504 of title 23, United States Code, is amended— (1)by redesignating subsections (a) through (h) as subsections (b) through (i), respectively; and
(2)by inserting before subsection (b) (as so redesignated) the following:  (a)DefinitionsIn this section:
(1)Apprenticeship-readiness programThe term apprenticeship-readiness program means a program or set of strategies that— (A)is designed to prepare individuals to enter and succeed in a registered apprenticeship;
(B)is carried out by a local educational agency, a State educational agency, a local workforce development board, a State workforce development board, or a labor organization that has a documented partnership with not less than 1 sponsor of a registered apprenticeship; (C)includes a training program—
(i)that has a curriculum that is in accordance with industry standards and reviewed and approved annually by sponsors of the registered apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter 1 or more registered apprenticeships; and (ii)that provides hands-on training and theoretical education to individuals that—
(I)accurately simulate the industry and occupational conditions of the registered apprenticeship program described in subparagraph (B); and (II)is carried out in a manner that—
(aa)includes proper observation of supervision and safety protocols; and (bb)does not displace a paid employee; and
(D)is encompassed in a formal agreement between a sponsor of a registered apprenticeship and an individual that— (i)will enable an individual who successfully completes the apprenticeship-readiness program to enter directly into the registered apprenticeship, if a place in the program is available; and 
(ii)includes agreements with respect to earning credit recognized by an institution of higher education for skills and competencies acquired during the program. (2)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
(3)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (4)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(5)Eligible agencyThe term eligible agency has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (6)Industry or sector partnershipThe term industry or sector partnership has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (8)Intelligent transportation technologyThe term intelligent transportation technology means an operational system of various technologies that, when combined and managed, improve the operating capabilities of the overall transportation system.
(9)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (10)Local workforce development boardThe term local workforce development board means a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122). 
(11)On-the-job trainingThe term on-the-job training has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (12)Program of studyThe term program of study has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
(13)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (14)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).
(15)Special populationsThe term special populations has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (16)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(17)State workforce development boardThe term State workforce development board means a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).  (18)Surface transportation workforce development, training, and educationThe term surface transportation workforce development, training, and education means activities associated with surface transportation career awareness, student transportation career preparation, and training and professional development for surface transportation workers, including activities for women and minorities and training in various types of intelligent transportation technologies.
(19)Transportation sectorThe term transportation sector means an industry sector that is involved in construction, manufacturing, maintenance, operation, inspection, logistics, design, or engineering with respect to transportation equipment, materials, technologies, or infrastructure relating to surface, transit, railway, aviation, and maritime transportation. (20)Underrepresented individualThe term underrepresented individual means—
(A)an individual who belongs to a special population; (B)an individual with a barrier to employment (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)); or
(C)an individual otherwise determined by the Secretary to be underrepresented in the transportation workforce. (21)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)..
(b)Conforming amendments
(1)Training and education programsSection 504 of title 23, United States Code, is amended— (A)in subsection (e) (as so redesignated), by striking paragraph (4); and
(B)in subsection (f) (as so redesignated), by striking paragraph (3). (2)Tribal technical assistance centersSection 202(a)(7) of title 23, United States Code, is amended by striking section 504(b) and inserting section 504(c).
(3)University transportation center programsSection 5505(c) of title 49, United States Code, is amended— (A)in paragraph (2)(C)(ii)(I), by striking section 504(b) and inserting section 504(c);
(B)in paragraph (3)(D)(ii)(I), by striking section 504(b) and inserting section 504(c); and (C)in paragraph (4)(B)(ii)(I), by striking section 504(b) and inserting section 504(c).
4.Transportation education and training program
Section 504 of title 23, United States Code, is amended by striking subsection (g) (as redesignated by section 3(a)(1)) and inserting the following:  (g)Transportation Education and Training Program (1)EstablishmentThe Secretary, in consultation with the Secretary of Education and the Secretary of Labor, shall establish a program to provide grants to support transportation sector education and workforce development projects (referred to in this section as the program).
(2)Grant authorityIn carrying out the program, the Secretary may award a grant on a competitive basis in accordance with this subsection.  (3)Eligible recipients (A)In generalThe Secretary may award a grant under the program to any partnership that includes, at a minimum, the following entities:
(i)An institution of higher education. (ii)A State department of transportation.
(iii)A metropolitan planning organization. (iv)Not less than 2 transportation sector employers.
(B)Labor and joint labor-management organizationsA partnership eligible for a grant under the program may include a labor or joint labor-management organization. (4)Eligible projects (A)In generalExcept as provided in subparagraph (B), grant funds awarded under the program may only be used to assist a project that includes not less than 2 of the following activities:
(i)Developing, implementing, and assessing innovative programs of study with respect to a transportation sector. (ii)Training educators to teach secondary or postsecondary career and technical education courses with respect to a transportation sector.
(iii)Increasing career recruitment and outreach to youth, including through career counseling and career exploration opportunities, to encourage participation in transportation sectors. (iv)Developing on-the-job training and work-based learning opportunities, including apprenticeship-readiness programs and registered apprenticeships, with respect to a transportation sector.
(v)Increasing participation of underrepresented individuals, including women, in the transportation workforce. (vi)Any other activity the Secretary determines appropriate for education or workforce development in a transportation sector.
(B)ExceptionIf a project is in the construction or maintenance sector, grant funds awarded under the program may only be used to develop apprenticeship-readiness programs that prepare individuals for acceptance into registered apprenticeships in that sector. (5)Applications (A)In generalTo be eligible for a grant under the program, a partnership referred to in paragraph (3) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum, a description of—
(i)how the partnership will use grant funds to assist an eligible project; (ii)the roles and responsibilities of each partner in assisting the project;
(iii)any prior experience or demonstrated success in workforce development of a partner; (iv)the current and projected workforce shortages, if any, in the relevant transportation sector and how the project will address those shortages;
(v)any promotion of the increased participation of underrepresented individuals, including women, in the transportation workforce that the project will provide; (vi)any recognized postsecondary credentials that participants in the project will be prepared for;
(vii)any registered apprenticeships, apprenticeship-readiness programs, or other on-the-job training or work-based learning opportunities the project will provide; and (viii)how the project will develop the skills of individuals in various types of intelligent transportation technologies and components, infrastructure, and equipment related to those technologies.
(B)PriorityIn selecting partnerships referred to in paragraph (3) to receive a grant under the program, the Secretary shall give priority to a partnership that includes a labor or joint labor-management organization.  (6)ConsiderationsIn making a grant under the program, the Secretary shall consider—
(A)geographical diversity; (B)the degree to which an eligible project may address current or projected transportation workforce shortages; 
(C)how the project will increase the skills of individuals in various types of intelligent transportation technologies, and components, infrastructure, and equipment related to those technologies; and (D)if applicable, the quality of any proposed on-the-job training or work-based learning opportunities to be provided.
(7)Limitations
(A)MaximumThe amount of a grant under this subsection may not exceed $300,000. (B)Federal share (i)In generalExcept as provided in clause (ii), the Federal share of the cost of a project carried out with a grant under the program shall be 95 percent.
(ii)Multiple grantsAfter a recipient has received 2 grants under the program, the Federal share of the cost of a project carried out with a subsequent grant under the program shall be not more than 75 percent. (8)ReportA recipient of a grant under the program shall submit to the Secretary, at such time as the Secretary determines appropriate, a report that includes a description of—
(A)how the grant funds were used; (B)the education and employment outcomes for individuals participating in or benefitting from the project assisted with grant funds under the program (referred to in this subparagraph as the participants), disaggregated by special populations, which shall include at a minimum—
(i)the percentage, and median earnings, of participants who are in unsubsidized employment by the date that is 90 days after exit from the project; (ii)the percentage of participants who are in unsubsidized employment by the date that is 180 days after exit from the project;
(iii)the percentage of participants who obtain a recognized postsecondary credential, or a secondary school diploma or recognized equivalent during the project or not later than 1 year after exit from the project; and (iv)the percentage of participants who, during the project—
(I)enrolled in an education or training program that leads to a recognized postsecondary credential or employment; and (II)developed skills necessary to receive such a credential or employment through such program, including those skills in various types of intelligent transportation technologies and components, infrastructure, and equipment related to those technologies; and
(C)the outreach efforts made to expand the awareness, engagement, and performance of the project for the students and workers in the geographical region.. 5.Surface transportation workforce grants Section 504(f)(1) of title 23, United States Code (as redesignated by section 3(a)(1)), is amended—
(1)in subparagraph (B), by inserting , including development of the skills necessary to utilize emerging technologies, such as intelligent transportation technologies after development; (2)in subparagraph (F), by striking and at the end;
(3)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:

(H)on-the-job training or work-based learning opportunities, including apprenticeship-readiness programs and registered apprenticeships; (I)activities to support the establishment of industry or sector partnerships;
(J)activities to increase the number of underrepresented individuals in the surface transportation workforce; (K)activities to update facilities and equipment used in career and technical education programs of study; and
(L)training that increases the skills of individuals in various types of intelligent transportation technologies and components, infrastructure, and equipment related to those technologies.. 6.Research and development strategic planSection 6503 of title 49, United States Code, is amended—
(1)in subsection (c)(1)— (A)in subparagraph (E), by striking and at the end;
(B)in subparagraph (F), by striking the semicolon at the end and inserting ; and; and  (C)by adding at the end the following:

(G)developing and maintaining a diverse workforce in transportation sectors;; and (2)by adding at the end the following:

(f)DefinitionsIn this section:  (1)Intelligent transportation technologyThe term intelligent transportation technology means an operational system of various technologies that, when combined and managed, improve the operating capabilities of the overall transportation system.
(2)Transportation sectorThe term transportation sector means an industry sector that is involved in construction, manufacturing, maintenance, operation, inspection, logistics, design, or engineering with respect to transportation equipment, materials, technologies, including intelligent transportation technologies, or infrastructure relating to surface, transit, railway, aviation, and maritime transportation.. 7.Transportation workforce scanning tour and national summit (a)Workforce development scanning tourNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in coordination with the Task Force established under section 2 and the Intelligent Transportation Systems Joint Program Office of the Department of Transportation, shall conduct a national and international scanning tour of surface transportation agencies, including State and local departments of transportation, public transit agencies, rail agencies, and other similar entities, to identify critical future investment in workforce development, particularly investments related to enhancing the technology skills of the personnel that operate and maintain surface transportation systems, infrastructure, and vehicles.
(b)National summit on transportation workforce developmentThe Secretary of Transportation, in coordination with the Task Force established under section 2, shall jointly host a National Summit on Transportation Workforce Development— (1)to engage public and private stakeholders; and
(2)to develop training and initiatives based on previous findings by the Intelligent Transportation Systems Joint Program Office of the Department of Transportation and the scanning tour under subsection (a).  8.Report on barriers to work in emerging transportation technologies The Comptroller General of the United States shall conduct, and submit to Congress a report on the results of, a study that identifies issues relating to workforce development in intelligent transportation technologies and zero-emissions transportation technologies, including—
(1)any shortages of skilled employees in the fields of intelligent transportation technologies and zero-emissions transportation technologies; (2)issues relating to the transition of workers from traditional vehicle manufacturing, operation, and maintenance to the intelligent and zero-emissions transportation workforce;
(3)issues relating to the transition of workers from traditional surface transportation installation, construction, manufacturing, operation, and maintenance to incorporation into the intelligent transportation workforce; and (4)examples of successful models of workforce development in the fields of intelligent transportation technologies and zero-emissions transportation technologies.
9.Centers of excellence in transportation workforce training
Section 504 of title 23, United States Code, is amended by adding after subsection (i) (as redesignated by section 3(a)(1)) the following:  (j)Centers of excellence in transportation workforce training (1)DesignationNot later than 1 year after the date of the enactment of this subsection, the Secretary, in consultation with the Secretary of Education and the Secretary of Labor, shall designate certain geographically diverse consortia of 2-year institutions of higher education as Community and Technical College Centers of Excellence in Transportation Workforce Training (referred to in this section as a Center of Excellence) in accordance with paragraph (2).
(2)Criteria for designation
(A)In generalThe Secretary shall designate as a Center of Excellence under paragraph (1) a consortium the Secretary determines has a demonstrated ability— (i)to address education and training related to careers in transportation and manufacturing sectors; and
(ii)to carry out certain activities, including— (I)developing and implementing career pathways and programs of study that lead to recognized postsecondary credentials in transportation sectors;
(II)providing on-the-job training or work-based learning opportunities in transportation sectors; (III)developing dual or concurrent enrollment programs to provide education and training opportunities to secondary school students;
(IV)providing education and training for the development of a workforce skilled in various types of emerging technologies in transportation sectors, including intelligent transportation technologies and components, infrastructure, and equipment related to those technologies; (V)partnering with employers, labor organizations, local workforce development boards, State workforce development boards, State educational agencies, and eligible agencies to address education and training related to careers in transportation sectors;
(VI)providing greater opportunities to underrepresented individuals in the various careers within the transportation sector; and (VII)providing outreach and career counseling to increase participation in transportation sectors.
(B)Geographical diversityTo the extent practicable, in designating Centers of Excellence under paragraph (1), the Secretary shall select institutions of higher education that are geographically diverse. (3)CollaborationTo address education and training related to careers in transportation sectors, a Center of Excellence may seek to collaborate with an institution receiving a grants under section 5505 of title 49.
(4)Grants to centers of excellence
(A)In generalThe Secretary shall establish a program (in this subsection referred to as the Program) to award grants on a competitive basis, as determined by the Secretary, to Centers of Excellence to address education and training related to careers in transportation sectors. (B)Eligible projectsGrant funds awarded under the Program may only be used for a project that facilitates an activity described in paragraph (2).
(C)ApplicationsTo be eligible for a grant under the Program, a Center of Excellence shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate. (D)RequirementFor each fiscal year, not less than 10 percent of the total amounts made available for the Program shall be used for grants for training in emerging technologies, including intelligent transportation technologies.
(E)Limitations
(i)Maximum amountThe amount of a grant under the Program may not exceed $2,000,000. (ii)Federal shareThe Federal share of the cost of a project carried out by a grant under the Program—
(I)shall be 100 percent for a project carried out in fiscal year 2022 or 2023; and (II)may not exceed 75 percent for a project carried out in any of fiscal years 2024 through 2026.
(F)ReportEach recipient of a grant under the Program shall submit to the Secretary a report in such form, at such time, and containing such information as the Secretary determines appropriate to evaluate the grant, including— (i)information relating to the use of grant funds awarded to the recipient under the Program; and
(ii)an evaluation of each project carried out with the grant funds, including— (I)the percentage, and median earnings, of individuals participating in or benefitting from the project (referred to in this clause as the participants) who are in unsubsidized employment by the date that is 90 days after exit from the project;
(II)the percentage of participants who are in unsubsidized employment by the date that is 180 days after exit from the project; (III)the percentage of participants who obtain a recognized postsecondary credential, or a secondary school diploma or recognized equivalent, during the project or not later than 1 year after exit from the project;
(IV)the percentage of participants who, during the project— (aa)enrolled in an education or training program that leads to a recognized postsecondary credential or employment; or
(bb)developed skills necessary to receive such credential or employment; and (V)the percentage of underrepresented individuals in various careers within the transportation sector that developed skills in various types of intelligent transportation technologies and components, infrastructure, and equipment related to those technologies.
(G)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2022 through 2026.. 10.Transportation workforce outreach program (a)In generalSubchapter I of chapter 55 of subtitle III of title 49, United States Code, is amended by adding at the end the following:

5506.Transportation workforce outreach program
(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary) shall establish and administer a transportation workforce outreach program, under which the Secretary shall carry out a series of public service announcement campaigns during each of fiscal years 2022 through 2026. (b)PurposesThe purpose of the campaigns carried out under the program under this section shall be—
(1)to increase awareness of career opportunities in the transportation sector, including aviation pilots, safety inspectors, mechanics and technicians, maritime transportation workers, air traffic controllers, flight attendants, truck drivers, engineers, transit workers, railroad workers, and other transportation professionals; (2)to reduce any stigma or misinformation related to careers in the transportation sector;
(3)to identify and emphasize the existing and future needs of emerging technologies within the transportation sector; and (4)to increase diversity, including with respect to race, gender, ethnicity, and socioeconomic status, of professionals in the transportation sector.
(c)AdvertisingThe Secretary may use, or authorize the use of, amounts made available to carry out the program under this section for the development, production, and use of broadcast, digital, and print media advertising and outreach in carrying out a campaign under this section. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2022 through 2026..
(b)Clerical amendmentThe table of sections for subchapter I of chapter 55 of subtitle III of title 49, United States Code, is amended by inserting after the item relating to section 5505 the following:   5506. Transportation workforce outreach program.. 11.Emerging technologies in the transportation workforce (a)DefinitionsIn this section:
(1)DepartmentThe term Department means the Department of Transportation. (2)SecretaryThe term Secretary means the Secretary of Transportation.
(b)Emerging technologies recommendation effortsTo the maximum extent practicable, the Secretary shall implement certain recommendations of the Comptroller General of the United States identified in the report entitled Automated Technologies: DOT Should Take Steps to Ensure Its Workforce Has Skills Needed to Oversee Safety and dated December 2020, including by— (1)carrying out efforts to identify all cybersecurity occupations across the Department, and incorporating the occupations relating to overseeing the cybersecurity of automated technologies into the workforce planning efforts of the Department;
(2)assessing skill gaps in key occupations that are involved in overseeing the safety of automated technologies and implementing strategies to close those gaps; (3)not less frequently than annually, measuring the progress of strategies implemented to close the skill gaps described in paragraph (2) and ensuring other modal administrations of the Department offer training to close those gaps;
(4)collecting and analyzing information on the effectiveness of recruiting strategies, including special payment authorities, in attracting employees of the Department to occupations that oversee the safety of automated technologies; and (5)sharing the effective recruiting strategies described in paragraph (4) with other modal administrations of the Department.
(c)Emerging technologies coordination effortThe Office of Research, Development, and Technology of the Department and the Intelligent Transportation Systems Joint Program Office of the Department shall coordinate—  (1)to establish a curriculum and leverage existing Department workforce programs to ensure the recruitment and training of cybersecurity and privacy technical experts to assist any modal administration of the Department in overseeing the effectiveness and safety of emerging technologies; and
(2)to use the efforts carried out by the Secretary under subsection (b) to provide a growing workforce for transportation providers in the United States that is adept in the curriculum and workforce programs described in paragraph (1).  